11/13/2018                         Who is Kyrsten Sinema?
                        Case 1:18-cv-02894-RCL            Democrat Taking
                                                       Document       1-2Jeff Filed
                                                                              Flake’s Arizona
                                                                                      12/10/18Senate Seat
                                                                                                     Page – Rolling
                                                                                                             1 ofStone
                                                                                                                    10
                                                                                                                             Subscribe




    HOME     POLITICS    POLITICS NEWS                                                                      NOVEMBER 13, 2018 1:07PM ET


    How Trump Accidentally Helped Democrat Kyrsten Sinema Flip
    Jeﬀ Flake’s Arizona Senate Seat
    The president claimed he “retired” Jeﬀ Flake. He — and the GOP — will regret it

    By TESSA STUART




    Dem. Kyrsten Sinema, D Ariz. performs the coin toss before an NCAA college football game between Arizona State and
    Utah, in Tempe, Arizona, Nov. 3, 2018.
    Rick Scuteri/AP/Shutterstock


https://www.rollingstone.com/politics/politics-news/sinema-jeff-flake-seat-arizona-754785/                                            1/10
11/13/2018                         Who is Kyrsten Sinema?
                        Case 1:18-cv-02894-RCL            Democrat Taking
                                                       Document       1-2Jeff Filed
                                                                              Flake’s Arizona
                                                                                      12/10/18Senate Seat
                                                                                                     Page – Rolling
                                                                                                             2 ofStone
                                                                                                                    10
    Congresswoman Kyrsten Sinema has officially captured a Republican-held Senate seat in Arizona. Sinema, who at
    41 is one of the youngest women ever elected to the Senate, will be the irst openly bisexual senator in U.S.
    history. (She also happens to be the first Arizona Democrat elected to the Senate in over 30 years.) The results,
    which took almost a full week to tabulate, will come as a disappointment to the president, who bragged the day
    after the election when Republican Martha McSally was still leading that he personally “retired” Republican Sen.
    Jeﬀ Flake.



                                                                       A D V E RT I S E M E N T

                                                        FROM OUR SPONSOR CONTENT BELOW




    “In Jeff Flake’s case it’s me, pure and simple. I retired him. I’m very proud of it, I did the country a great service,”
    Trump said during a press conference at the White House a day after the midterm elections. “He is retired. I’d like
    to call it another word, but we’re going to treat him with great respect.”


    Democrats are likely thrilled with whatever help the president believes he offered. Not only did they figure out the
    path to victory in Arizona two years before a special election set to fill a second Senate seat, Democrats defended
    the Congressional seat Sinema vacated and flipped the one McSally gave up, too. And they did it by winning the
    hearts and minds of a large share of registered Republicans.


    McSally and outside groups supporting her bid tried to paint Sinema as too extreme for Arizona, pointing to the
    former Green Party candidate’s protest of the Iraq war — in a pink tutu, no less — and her remark, to a radio host
    in 2003, that she wouldn’t care if he joined the Taliban. The gambit failed, hard: Sinema peeled oﬀ 12 percent
    of Arizona’s Republican voters — the highest share of any Democratic Senator, save West Virginia’s Joe Manchin.


    Sinema seems well aware of the fact. In her victory speech, she paid tribute to the late Republican senator (and
    Trump critic) John McCain. “Senator McCain is irreplaceable, but his example will guide our next steps,” Sinema
    told supporters Monday evening. “He taught us to assume the best in others, to seek compromise instead of sewing
    division, and to always put country ahead of party. As your Senator, that’s exactly what I’ll do.”


    Trump, who was reportedly disappointed that McSally refused to sow doubts about “fraud” in the days it took to
    count the outstanding ballots in Arizona, appears to have misjudged his sway with Arizona Republicans — as did
    Flake.



https://www.rollingstone.com/politics/politics-news/sinema-jeff-flake-seat-arizona-754785/                                     2/10
11/13/2018                         Who is Kyrsten Sinema?
                        Case 1:18-cv-02894-RCL            Democrat Taking
                                                       Document       1-2Jeff Filed
                                                                              Flake’s Arizona
                                                                                      12/10/18Senate Seat
                                                                                                     Page – Rolling
                                                                                                             3 ofStone
                                                                                                                    10
                                                                       A D V E RT I S E M E N T

                                                        FROM OUR SPONSOR CONTENT BELOW




    Flake announced he was retiring from the Senate back in October 2017, telling Morning Joe that his brand of
    conservatism just didn’t appeal to enough Arizona Republicans. “The bottom line is if I were to run a campaign that
    I could be proud of and where I didn’t have to cozy up to the president and his positions or his behavior, I could not
    win in a Republican primary,” Flake said. “That’s the bottom line.”




    RELATED



                        Judges Are Doing All They Can To Keep Brian Kemp From Stealing the Georgia Election




    Reminder: North Korea Is Still Very Much a Nuclear Threat




                                Senator Jeff Flake On White House Behavior: We Can’t Continue To R…




https://www.rollingstone.com/politics/politics-news/sinema-jeff-flake-seat-arizona-754785/                                   3/10
11/13/2018                         Who is Kyrsten Sinema?
                        Case 1:18-cv-02894-RCL            Democrat Taking
                                                       Document       1-2Jeff Filed
                                                                              Flake’s Arizona
                                                                                      12/10/18Senate Seat
                                                                                                     Page – Rolling
                                                                                                             4 ofStone
                                                                                                                    10

    But McSally, by far the most moderate of the candidates competing, won the Republican primary decisively. She
    earned roughly double the number of votes as her closest rival, tea party conspiracist Kelli Ward, and triple the
    number of votes of ex-felon and former Maricopa County Sheriff Joe Arpaio.

    In This Article: Donald Trump, Jeﬀ Flake, Kyrsten Sinema, Martha McSally



             Want more Rolling Stone? Sign up for our newsletter.                                                                 COMMENTS        1




    SPONSORED STORIES                                                                                                Recommended by




                                                          




    [Gallery] Declassi ied Photos That Caused              
    Major Controversy Throughout History
    Herald Weekly




    20 Photos of Young Donald Trump You've             Your IQ Is At Least 129 If You Can Pass This     6 Credit Cards You Should Not Ignore If You
    Never Seen Before                                  O beat                                           Have Excellent Credit
    De inition                                                                                          NerdWallet




    Sponsored Stories                                                          More From Rolling Stone
    Arizona Seniors: If You Don't Have Life Insurance You Better Read          What Happens When the Walls Finally Close in on Trump?
    This The Mortgage Savers
                                                                               Kellyanne Conway Makes Truth-Bending Remarks About Altered Video
    54 Rare Historical Photos History Daily
                                                                               Who Really Practices Polyamory?
    [Gallery] Melania Trump Moments You Need To Take A Closer Look
                                                                               Sturgill Simpson’s Conversation With Damien Echols: 8 Things We
    At Daily Stuﬀ
                                                                               Learned
    Banned- 50 Vintage Ads You Won't See Anymore History Daily
                                                                               Stormy Daniels Considering Suing Columbus, Ohio Police Over July
    Incredible new 2018 Luxury Sedans Will Blow You Away Yahoo!                Arrest
    Search
                                                                               Neil Young Blasts Trump Over California Wild ires Tweet: ‘That’s What
    Macy's Is Oﬀering Unbelievable Prices on Shoes. Shop Now                   Climate Change Looks Like’
    Macys.com


                                                                                                                     Recommended by




https://www.rollingstone.com/politics/politics-news/sinema-jeff-flake-seat-arizona-754785/                                                             4/10
11/13/2018                         Who is Kyrsten Sinema?
                        Case 1:18-cv-02894-RCL            Democrat Taking
                                                       Document       1-2Jeff Filed
                                                                              Flake’s Arizona
                                                                                      12/10/18Senate Seat
                                                                                                     Page – Rolling
                                                                                                             5 ofStone
                                                                                                                    10




                                                                  Trending




                                                               How Trump Accidentally Helped
                                                         1     Democrat Kyrsten Sinema Flip Jeﬀ
                                                               Flake’s Arizona Senate Seat


                                                         2     ‘Game of Thrones’ Details Final
                                                               Season Premiere



                                                         3     What Happens When the Walls
                                                               Finally Close in on Trump?

                                                               Lorde Accuses Kanye West & Kid
                                                         4     Cudi of Stealing Glass Box Stage
                                                               Design


                                                         5     Inside the El Chapo Trial Jury
                                                               Selection




                                                                       A D V E RT I S E M E N T




https://www.rollingstone.com/politics/politics-news/sinema-jeff-flake-seat-arizona-754785/                               5/10
11/13/2018                         Who is Kyrsten Sinema?
                        Case 1:18-cv-02894-RCL            Democrat Taking
                                                       Document       1-2Jeff Filed
                                                                              Flake’s Arizona
                                                                                      12/10/18Senate Seat
                                                                                                     Page – Rolling
                                                                                                             6 ofStone
                                                                                                                    10




                                                      PLAY
                                                      HOT
                                                      ARTISTS
                                                      BEBE REXHA
                                                      I'M A MESS




                                                               E D I TO R S ' P I C KS


                                                       MOVIE FEATURES
                                                       Zoe Kravitz:
                                                       American Woman




                                                       CULTURE LISTS
                                                       The Millennial 100




                                                       POLITICS FEATURES
                                                       The Health
                                                       Department’s
                                                       Christian Crusade




https://www.rollingstone.com/politics/politics-news/sinema-jeff-flake-seat-arizona-754785/                               6/10
11/13/2018                         Who is Kyrsten Sinema?
                        Case 1:18-cv-02894-RCL            Democrat Taking
                                                       Document       1-2Jeff Filed
                                                                              Flake’s Arizona
                                                                                      12/10/18Senate Seat
                                                                                                     Page – Rolling
                                                                                                             7 ofStone
                                                                                                                    10




                                                    Sponsored Stories                   by


                                                    Special Program Pays To
                                                    Renovate Your Home If You
                                                    Live In Arizona
                                                    by The Mortgage Savers




https://www.rollingstone.com/politics/politics-news/sinema-jeff-flake-seat-arizona-754785/                               7/10
11/13/2018                         Who is Kyrsten Sinema?
                        Case 1:18-cv-02894-RCL            Democrat Taking
                                                       Document       1-2Jeff Filed
                                                                              Flake’s Arizona
                                                                                      12/10/18Senate Seat
                                                                                                     Page – Rolling
                                                                                                             8 ofStone
                                                                                                                    10
                                                    Glasses-Wearers Are Going
                                                    Crazy Over This Website

                                                    by GlassesUSA




                                                    Do You Recognize These 8
                                                    Faces? They All Had
                                                    Schizophrenia
                                                    by WebMD




                                                    Say Goodnight to Back Pain
                                                    with These Game-Changing
                                                    Adjustable Beds
                                                    by Faqeo




                                                                       A D V E RT I S E M E N T




    Newswire                                                                                              POWERED BY




     HollywoodLife
     Charlotte McKinney X Wolf & Whistle — Pics
     4 hours ago




https://www.rollingstone.com/politics/politics-news/sinema-jeff-flake-seat-arizona-754785/                               8/10
11/13/2018                         Who is Kyrsten Sinema?
                        Case 1:18-cv-02894-RCL            Democrat Taking
                                                       Document       1-2Jeff Filed
                                                                              Flake’s Arizona
                                                                                      12/10/18Senate Seat
                                                                                                     Page – Rolling
                                                                                                             9 ofStone
                                                                                                                    10




     WWD                                                                          Deadline
     Judge Appoints Mediator to Resolve Nine West Disputes                        Paramount Players Acquires ‘Unboxing’ From ‘Ice Age’ Scribe
                                                                                  Jim Hecht
     5 hours ago                                                                  5 hours ago




     Indiewire                                                                    GoldDerby
     Penske Media Acquires Leading Art Publications ARTnews &                     Pound for pound, heavyweights Viggo Mortensen or Christian
     Art in America                                                               Bale could knock Bradley Cooper out of the Best Actor ring
     4 hours ago                                                                  5 hours ago




         Rolling Stone


         Legal



         Connect With Us



         Get The Magazine




                                        © Copyright 2018 Rolling Stone, LLC, a subsidiary of Penske Business Media, LLC.
                                                                Powered by WordPress.com VIP




         Our Brands


https://www.rollingstone.com/politics/politics-news/sinema-jeff-flake-seat-arizona-754785/                                                      9/10
11/13/2018                         Who is Kyrsten Sinema?
                       Case 1:18-cv-02894-RCL             Democrat Taking
                                                       Document      1-2JeffFiled
                                                                             Flake’s12/10/18
                                                                                    Arizona SenatePage
                                                                                                  Seat – Rolling
                                                                                                          10 ofStone
                                                                                                                 10




https://www.rollingstone.com/politics/politics-news/sinema-jeff-flake-seat-arizona-754785/                             10/10
